NUMBERS 13-18-00258-CR & 13-18-00259-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GEORGE ANDREW DAY,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      These two causes are before the Court on the record and appellant’s brief.

Appellant’s consolidated brief was filed in both causes on October 24, 2018. The State

has not filed a brief in either cause. The Court, having fully examined the record and

appellant’s brief hereby ORDERS the State to file its brief with this Court on or before

June 12, 2019.
                           PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of May, 2019.